                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


NATIONAL AUDUBON SOCIETY, et
al.,

             Plaintiffs,

      v.
                                          Case No. 3:20-cv-00205-SLG
SCOTT DE LA VEGA, et al.,

             Defendants,

      and

ALASKA OIL & GAS ASSOCIATION,
et al.,

             Intervenor-Defendants.


ORDER RE ALASKA INDUSTRIAL DEVELOPMENT AND EXPORT AUTHORITY’S
                     MOTION TO INTERVENE

      Before the Court at Docket 72 is Alaska Industrial Development and Export

Authority’s (“AIDEA”) Motion to Intervene, pursuant to F.R.C.P. 24(a) and 24(b).

Plaintiffs filed a response of non-opposition to the motion at Docket 74. Federal

Defendants take no position on the motion. Intervenors do not oppose the motion.

      Good cause being shown, IT IS ORDERED that the Motion to Intervene is

GRANTED. AIDEA shall file a clean copy of its Answer (Docket 72-2) within 7 days of

the date of this order.

      DATED this 11th day of February, 202 at Anchorage, Alaska.

                                           /s/ Sharon L. Gleason
                                           UNITED STATES DISTRICT JUDGE



            Case 3:20-cv-00205-SLG Document 77 Filed 02/12/21 Page 1 of 1
